Citation Nr: 1746728	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  10-30 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for keratoconus.  

2.  Entitlement to a rating in excess of 20 percent for urethral strictures.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to May 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The October 2009 rating decision continued a noncompensable (zero percent) rating for keratoconus, and the May 2010 rating decision continued a 20 percent rating for urethral strictures.

The Board remanded the claim for an increased rating for keratoconus for further development in October 2012.  

The Board remanded both claims in September 2015 for the scheduling of a Board hearing; however, in February 2016, the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704(d).

The issue of whether clear and unmistakable error (CUE) was committed in a July 2002 rating decision, which assigned a noncompensable rating for keratoconus under Diagnostic Code 6035, has been raised by the record in an April 2016 statement.  The Veteran's representative asserted that CUE was committed in not granting an initial 30 percent rating for keratoconus under the regulations in force at that time.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of an increased rating for keratoconus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

On May 10, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that a withdrawal of the appeal for an increased rating for urethral strictures is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of an increased rating for urethral strictures have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran's representative submitted a written statement in May 2016 requesting that the claim for an evaluation in excess of 20 percent for urethral strictures be withdrawn.  The Veteran submitted a signed Consent to Withdrawal of Claim form the same day.  In light of this, the Veteran has withdrawn this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.


ORDER

The appeal of entitlement to a rating in excess of 20 percent for urethral strictures is dismissed.





REMAND

Unfortunately, another remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As noted in the Introduction, the Veteran's representative submitted a statement in April 2016 asserting that CUE was committed in a July 2002 rating decision that granted service connection for keratoconus, assigning a noncompensable rating under Diagnostic Code 6035.  He asserted that the rating criteria for evaluating eye conditions were amended in December 2008, as discussed in a May 2010 Statement of the Case (SOC).  Under the rating criteria in effect prior to December 2008, a 30 percent rating was warranted when contact lenses were medically required for keratoconus.  The representative contends that it was CUE to not assign an initial rating of 30 percent in the July 2002 rating decision.  He also contends that the Veteran should continue to be rated under the version of Diagnostic Code 6035 in effect prior to December 2008.  See Wanner v. Principi, 17 Vet. App. 4, 16 (2003).  

The Board finds that any changes to the evaluation for keratoconus that may result from these contentions would impact the current increased rating claim.  Accordingly, the Board finds that the Veteran's claim for an increased rating for keratoconus is inextricably intertwined with the issue of CUE being referred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether CUE was committed in the July 2002 rating decision, which assigned a noncompensable rating for keratoconus under Diagnostic Code 6035.  Specifically, the Veteran asserts that an initial rating of 30 percent is warranted.  

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


